                            IN UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON



  UNITED STATES OF AMERICA                     )

                                               )

                   vs                          )              Case No. 3:18CR5WHR
                                               )
              Tanya Boss
                                               )




                              ORDER TERMINATING PROBATION



The above named commenced a term of probation on February 20, 2019, for a period of five years.

Based on the recommendation of the U.S. Probation Officer and for good cause shown, it is hereby

ordered that the defendant is discharged from probation and that the case be terminated.




Dated this   iPl'bday of   ""~ .. :i Cl QJ




                                                    Walter H. Rice
                                                    United States District Court Judge
